Judgment unanimously affirmed. Memorandum: Evidence that defendant pulled the 13-year-old victim from his pickup truck, led her by the arm into the house, ripped her shirt off, threw her on the sofa and pressed on her shoulders during intercourse constituted legally sufficient proof of forcible compulsion (see, Penal Law § 130.00 [8]; People v Fuller, 50 NY2d 628; People v Bermudez, 109 AD2d 674, appeal dismissed 67 NY2d 758).
We find that the jury verdict was not contrary to the weight of evidence (see, People v Bleakley, 69 NY2d 490, 495). Defendant’s claims of prosecutorial misconduct are not preserved for our review (CPL 470.05 [2]), and the exercise of our discretion in the interest of justice (CPL 470.15 [6] [a]) is not warranted. (Appeal from judgment of Supreme Court, Onondaga County, Gorman, J. — rape, first degree, and other charges.) Present — Dillon, P. J., Doerr, Pine, Balio and Law-ton, JJ.